                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:18CR3021

      vs.
                                                                ORDER
DAVID TARRENCE,

                     Defendant.


      Based on the representations of counsel, the parties must now review
numerous tax documents before determining how this case will be resolved. The
court finds it is unreasonable to expect counsel and Defendant to be adequately
prepared for trial within the time limits of the Speedy Trial Act, and this case should
be excluded from those time limits so it can be fairly and justly resolved.


      Accordingly,

       IT IS ORDERED:

      1)     A trial date will not be set at this time. Instead, a status conference will
             be held before the undersigned magistrate judge at 2:00 p.m. on
             January 29, 2019 by telephone. All participants shall use the
             conferencing information provided by the court, (see Filing No. 12), to
             participate in the call to discuss case progression and a potential trial
             setting. Counsel for the parties shall be present at the conference.

      2)     The Court further finds that the time between today’s date and January
             29, 2019 shall be deemed excludable time in any computation of time
             under the requirements of the Speedy Trial Act, because this case
             remains “unusual and complex,” and is exempted from the time
             restrictions of the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii).

      December 10, 2018.                       BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
